Holden, J.,
delivered the opinion of the court.
The appellant, J. C. Johnston, state revenue agent, entered suit in the circuit court of Jasper county against T. Q. Brame, appellee, claiming in his declaration that appellee Brame was indebted to Jasper county in the sum of one thousand, four hundred- dollars, which amount was alleged to have been unlawfully allowed and paid to appellee Brame by the board of supervisors of said county as compensation for his services' as county auditor for the years 1912, 1913, 1914 and 1915. The defendant Brame in the court below filed a plea of general issue to the declaration, and also filed the following special plea:
“Comes the defendant, T. Q. Brame, in the above-styled suit, and, for a special plea in this behalf, says that the plaintiff ought not to have and recover anything by his said suit, for this defendant says that during the years 1912, 1913, 1914, and 1915 he, this defendant, was chancery clerk of Jasper county, Miss., and that by virtue of section 347 of the Code of 1906, was county auditor during the said period of time; that this defendant performed the duties of county auditor of Jasper county, Miss., during the said years of 1912, *6741913, 1914, and 1915, in strict accordance with the law; that the legislature of the state of Mississippi in the year 1906 passed an" act dividing the county of Jasper into two circuit and chancery court districts (chapter 168 of the Laws of Mississippi of 1906), which law was in force and effect during all the years mentioned above, and is still in force and effect; that on account of the fact of the creation of the two judicial districts in said county it became the duty of this defendant, as county auditor during said time, and this defendant did, as the law directs, keep the books of said county and perform the duties as auditor for each of said district of said county as if each district were a separate county; that this defendant, by virtue of the provisions of section 2206 of the Code of 1906, was paid the same compensation allowed by law for his services as county auditor for each district of said county; that during said time the assessed value of the real and personal property of Jasper county was during all of said years more than three million dollars, an amount that would entitle the defendant to receive the sum of three hundred dollars per year for services as auditor for each district of said county; that this defendant received said amount, and no more. And this the defendant is ready to verify.”
The plaintff below demurred to this special plea of defendant, alleging one' ground of demurrer, to-wit: “The plea does not state a sufficient defense in law.” The demurrer, was heard and overruled by the circuit judge, from which judgment the appellant Johnston, state revenue agent, appeals to this court.
It appears from the record in this case that Jasper county has two judicial districts, which fact necessitates additional work on the part of a county auditor. The board of supervisors of Jasper county in 1912, acting under section 2206, Code of 1906, which reads as follows :
*675“Counties Having Two Judicial Districts. — In counties having two judicial districts the compensation' allowed clerks, sheriffs, and other officers shall be paid out of the county treasury; such officers may be allowed the compensation herein provided for each district” —allow the appellee Brame, as county auditor, the sum of three hundred dollars per annum for' his services in each judicial district, making a total allowance, of six hundred dollars per annum, as compensation for his services for the entire county composed of two judicial districts. It is admitted by the demurrer to the special plea of appellee that the assessed valuation of the property of the county exceeded three million dollars, and that therefore three hundred dollars would have been the proper compensation to he allowed to the county auditor under section 348 if there were not two judicial districts in the county; but it appears that, there being two judicial districts in the county, the board of supervisors, believing- that they had authority under said section 2206, to be used within their discretion, to allow double compensation in counties having two judicial districts, made the allowance of six hundred dollars per annum to the appellee under the said sections 348 and 2206, Code of 1906.
The opposing contentions of counsel for the appellant and appellee are clearly presented here. The appellant earnestly contends that section 2206 of the Code does not apply to the compensation to be allowed to county auditors, but that s&ction. 348, Code of 1906, is the sole authority for fixing the salary or compensation of county auditors, and that it limits in its terms the compensation to be allowed, based upon the assessed valuation of the property of the county, and that a county auditor can be allowed no more than is fixed and prescribed by the said section 348, Code of 1906. The appellee contends that, while section 348 fixes the amount of compensation to be allowed to the county auditor, on a basis of assessed valuation of property in the county* *676still this section did not comtemplate the compensation to be allowed in counties with two judicial districts, but that section 2206 authorizes the board of supervisors, in their discretion, to allow the prescribed compensation for each district. In other words, it authorizes the board to allow double compensation in counties in which there are two judicial districts, which necessitates double work, or at least imposes additional work on the county auditor. The appellant contends that section 2206, which provides that “officers may be allowed the compensation herein provided for each district,” does not apply to the question of compensation as to county auditors as mentioned in said section 348, but that it is intended to cover only such compensation as is mentioned in chapter 49, Code of 1906 (the chapter on fees); that the language, “compensation herein provided,” refers to the compensation provided in this chapter 49, of which section 2206 is a part. The appellee answers this contention of appellant by urging that the word “herein,” as used in section 2206, means and refers to any other section in the Code dealing with the same subject, and that it refers to said section 348, as that section fixes and prescribes the salary of the county auditor, and that section 2206 provides that the supervisors may in their discretion allow double compensation to a county auditor in those counties that are composed of two judicial districts.
In construing section 2206, as to its meaning and scope, we are clearly of the opinion that it was the legislative intent that section 2206 should apply to all county officers in the allowance of compensation for their services in counties composed of two judicial districts. The language,, “compensation herein provided,” as used in section 2206, was not intended to be limited to the compensation allowed as fees to those officers named in chapter 49, Code of 1906. In arriving at the spirit and intent of a statute ■ of this kind, it is proper to take into consideration any other statute in the Code relating *677to tlie same subject, and if material to each other they should be construed together consistently and harmoniously, if possible, as one scheme, in order to ascertain the true intent of the legislature in dealing with that particular subject. Clements v. Anderson, 46 Miss. 581; Eskridge v. McGruder, 45 Miss. 294; Swarm v. Busk, 40 Miss. 268. In the latter case above, this court said:
“It is to be inferred that a Code of statutes relating to one subject was governed by one spirit and policy, and was intended to be consistent and harmonious in its several parts and provisions. It is therefore an established rule of law that all acts in pari materia are to be taken together, as if they were one law, and they are directed to be compared in the construction of statutes, because they are considered as framed upon one system, and having one object in view.”
In Gibbons v. Brittenum, 56 Miss. 232, this court said:
“But these several enactments are not separate and distinct statutes. They are parts of a Code, and several statutes, chapters, and sections of which, though adopted on different days, went into operation on the same day, and were intended to form parts of a symmetrical and harmonious whole. We must not treat them as distinct enactments, speaking the will of the lawgiver at different times, but, if practicable, as declarations uttered uno flatn, by which’ was established by a single utterance the entire statute law of the state. The Code, in short, is to be treated as a single statute of many sections, and, if possible, those sections are to be made harmonious. What effect will this view have upon the sections under consideration? It will authorize us to look through the entire work, for the purpose of gathering all the assistance possible from a complete survey of it. This is the only aid to be derived by considering the apparently conflicting sections as parts of a whole, rather than as statutes in pari materia, adopted at *678different periods; because, in construing this last class of statutes, where there are no repealing words in those last adopted, we are compelled to inspect them all, and, if possible, make them harmonious.” .
We think section 2206, Code «of 1906, applies to the compensation allowed to county auditors by section 348, Code of 1906, and that the boards of supervisors in counties composed of two judicial districts have the lawful authority, within their discretion, to allow the fixed compensation for -each district of such counties. In view of the above conclusions, it is unnecessary for us to notice chapter 145, Laws of 1916.
The judgment of thé lower court is affirmed, and the case remanded.

Affirmed and remanded.'